Citation Nr: 1529165	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, with confirmed service within the Republic of Vietnam during the Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2013, the Veteran and his wife presented testimony during a personal hearing before the undersigned Acting Veterans Law Judge.

The issue of entitlement to a temporary total rating due to convalescence was raised during the June 2013 personal hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal is REMANDED to the AOJ for additional development.


REMAND

This claim requires additional development.  The Veteran asserts that his cancer is due to exposure to herbicides while serving in Vietnam, which he asserts his treating doctors have told him.  Unfortunately, the records currently in his claims file (both physical and virtual) do not contain such an opinion.  On remand, an effort must be made to ensure that all of his VA treatment records, and any private records, have been associated with the claims files.

He has not been provided a VA examination.  Although tonsil cancer is not listed among the diseases that are presumed to be caused by exposure to toxic herbicides, he has presented credible testimony that his doctors have made such a link.  Further, he submitted a newspaper article from November 2011 that notes that researchers from the Institute of Medicine recommended more study on whether there is a relationship between herbicides and tonsil cancer.  Accordingly, an opinion must be obtained that addresses this theory.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his tonsil cancer, and make arrangements to obtain all records not already associated with the claims file.  In particular, ensure that his records from the VAMC Pittsburgh are complete.

2.  After receipt of records, make arrangements to obtain a medical opinion that addresses whether it is as likely as not (50 percent or greater probability) that any diagnosed cancer is related to active duty service, or in particular, to herbicides used during the Vietnam war.  The examiner is asked to review the claims file prior to the examination, and to provide a detailed explanation for all opinions rendered that cites to evidence in the file or medically accepted knowledge.  It is left to the examiner's discretion as to whether a full examination is needed or whether such an opinion can be rendered via review of the file alone.

The examiner is asked to provide an opinion on whether it is as likely as not that herbicide exposure caused the Veteran's cancer.  In making this determination, the Board points out the Veteran does not have a family history of such cancer, and that he was in Vietnam for over a year.  He also asserts that his treating physicians have told him there is a relationship.  

The Institute of Medicine currently does not list the Veteran's cancer as one of the diseases for which service connection is presumed; however, its absence from that list is not dispositive of the question as to whether it is related to service.  VA regulations specify that the herbicide agents used during the Vietnam Era contained 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  The examiner is therefore asked to conduct searches of current medical literature prior to drafting any opinions.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






